



Exhibit 10.1


RETIREMENT AGREEMENT




This Retirement Agreement (this “Agreement”) is made and entered into on January
5, 2017, between Rosalind G. Brewer (the “Associate”) and Wal-Mart Stores, Inc.,
a Delaware corporation, and its affiliates and subsidiaries (collectively
“Walmart”). 


RECITALS


WHEREAS, the Associate is retiring from employment with Walmart; and


WHEREAS, the Associate and Walmart wish to express the understandings and
agreements they have reached concerning the Associate’s retirement from
employment and have set forth those understandings and agreements in this
Agreement.


AGREEMENT


NOW, THEREFORE, for good and sufficient consideration, the sufficiency of which
the parties acknowledge, the parties agree as follows:


1.
Retirement Date. The parties acknowledge that the Associate’s employment with
Walmart will terminate on February 1, 2017 (the “Retirement Date”). The
Associate shall continue to receive her current base salary through the
Retirement Date, which will be paid through Walmart’s regular payroll.



2.
Retirement Benefits.



a)
Transition Payments. Subject to compliance with the terms and conditions of this
Agreement, and specifically Sections 4(b)(iv), 5, 6, 7, 8, and 9, the Associate
shall receive total transition payments of $1,891,126, less applicable
withholding (the “Transition Payments”). As soon as practical after the
Retirement Date, but not to exceed 45 days after the Retirement Date, the
Associate will receive the first installment of the Transition Payments in a
lump-sum payment in the amount of $472,782, less applicable withholding.
Thereafter, the Associate shall receive the remaining $1,418,344 of the
Transition Payments, less applicable withholding, over an eighteen (18) month
period in equal bi-weekly installments beginning at the end of the regularly
scheduled pay period six (6) months after the Retirement Date. Such amounts are
inclusive of all amounts to which the Associate would have been entitled under
the Post-Termination Agreement and Covenant Not to Compete entered into as of
March 23, 2010 between the Associate and Walmart (the “Non-Competition
Agreement”).



b)
Unvested Equity. Walmart and the Associate acknowledge that the Associate
currently has unvested restricted stock grants that have been granted to the
Associate under the Wal-Mart Stores, Inc. Stock Incentive Plan of 2015 and
predecessor equity compensation plans of Walmart (collectively, the “Plan”),
which such equity awards are subject to the award notices relating to such
grants (the “Awards”). Certain of these shares of unvested restricted stock are
scheduled to vest prior to the Retirement Date. Provided that the Associate
continues to be employed by Walmart through the scheduled vesting dates and
otherwise complies with the terms and conditions of such Awards, such Awards
shall vest in accordance with their terms. In addition, certain shares of
unvested restricted stock are scheduled to vest after the Retirement Date.
Subject to the approval of the appropriate committee of Walmart’s Board of
Directors, and subject to compliance with the terms and conditions of this
Agreement, and specifically Sections 4(b)(iv), 5, 6, 7, 8, and 9, as
consideration for the releases set forth in Section 4 of this Agreement and for
other good and sufficient consideration, the vesting of certain shares of
unvested restricted stock held by the Associate that are scheduled to vest after
the Retirement Date shall be accelerated to the Retirement Date, as set forth in
Exhibit A. All other terms of such restricted stock awards, including any
deferral elections with respect to such awards, as set forth in the Plan and the
Awards, shall continue in full force and effect. All other stock options,
restricted stock awards, performance shares, and any other equity awards issued
to the Associate under Walmart’s equity compensation plans that are not vested
as of the Retirement Date shall be forfeited and cancelled as of the Retirement
Date; provided, for the avoidance of doubt, that the shares of unvested
restricted stock that will vest on the Retirement Date pursuant to this Section
2(b) shall be deemed vested as of the Retirement Date and shall not be forfeited
and cancelled pursuant to this sentence.



3.
Other Benefits. After the Retirement Date, Walmart will provide the Associate
certain benefits in accordance with the terms and conditions of the Walmart plan
or program pursuant to which such benefits were issued:






--------------------------------------------------------------------------------







a)
COBRA. At the Associate’s election and at the Associate’s expense, the Associate
may choose to continue the Associate’s group medical and dental coverage for up
to eighteen (18) months from the Retirement Date under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”).



b)
Incentive Payments and Performance Shares. Provided that the Associate remains
employed with Walmart through January 31, 2017, the Associate shall be eligible
for a cash incentive payment and performance share payout for the fiscal year
ending January 31, 2017 in accordance with the terms, provisions and conditions
of such plans, and which payouts shall occur within 90 days of January 31, 2017
in accordance with Walmart’s normal payout calendar. The Associate will not be
eligible for a cash incentive payment or a performance share payout for the
fiscal year ending January 31, 2018 or any subsequent fiscal year.



c)
Other Payments and Benefits. The Associate is not entitled to any other payments
or benefits not provided for in this Agreement, unless the payment or benefit is
provided for through the Associate’s participation in an established
Walmart-sponsored plan or program. The Associate shall continue to be covered by
Article VI of the Amended and Restated Bylaws of Walmart (effective as of June
5, 2014), subject to the terms, provisions and conditions therein. In addition,
unless otherwise provided for in the plan, the Associate’s participation in all
Walmart-sponsored benefit plans or programs will end on the Retirement Date.



d)
Section 409A. Notwithstanding anything contained herein or in any
Walmart-sponsored plan to the contrary, the Associate acknowledges that any and
all distributions of benefits under any Walmart deferred compensation plan which
is subject to Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), shall not commence until six (6) months after the Associates
incurs a “separation from service” as defined in Section 409A.



4.
Releases.



a)
Release and Waiver of Claims.  In exchange for, and in consideration of, the
payments, benefits, and other commitments described above, the Associate
releases Walmart from any and all claims of any kind, whether known or unknown,
that arose up to and including the date the Associate signs this Agreement
(including claims arising out of or relating to the termination of the
Associate’s employment with Walmart). For illustration purposes and not as a
limitation, the claims the Associate is releasing include any claims for
damages, costs, attorneys’ fees, expenses, compensation or any other monetary
recovery. Further, the Associate specifically waives and releases all claims she
may have that arose up to and including the date the Associate signs this
Agreement (including claims arising out of or relating to the termination of the
Associate’s employment with Walmart) regarding veteran’s status; Title VII of
the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the
Equal Pay Act; the Americans With Disabilities Act of 1990, as amended; the
Rehabilitation Act of 1973, as amended; the Age Discrimination in Employment
Act, as amended (“ADEA”); the Family and Medical Leave Act (“FMLA”), as amended;
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
the Genetic Information Non-Discrimination Act; the Immigration Reform and
Control Act, as amended; the Workers Adjustment and Retraining Notification Act
(“WARN”), as amended; any applicable state WARN-like statute; the Occupational
Safety and Health Act, as amended; the Sarbanes-Oxley Act of 2002; COBRA; the
Employee Retirement Income Security Act of 1974, as amended; the National Labor
Relations Act; the Fair Labor Standards Act (“FLSA”); the Massachusetts Overtime
Law; the Massachusetts Payment of Wages Law; the Massachusetts Fair Employment
Practices Act; the New Jersey Conscientious Employee Protection Act, N.J.S.A.
34:19-1, et seq.; the New Jersey Law Against Discrimination; the West Virginia
Human Rights Act, W. Va. CSR §77-6-3; the California Fair Employment and Housing
Act; the California Family Rights Act; the California Labor Code; the Wage
Orders of the California Industrial Welfare Commission; the California Unfair
Business Practices law (Cal. Bus. and Prof. Code Sec. 17200, et seq.);
California WARN (CA Labor Code Section 1400-1408); and all state or local
statutes, ordinances, or regulations regarding anti-discrimination employment
laws, as well as all matters arising under federal, state, or local law
involving any tort, employment contract (express or implied), public policy,
wrongful discharge, retaliation, and leaves of absence claims; and any claims
related to emotional distress, mental anguish, benefits, or any other claim
brought under local, state or federal law.



b)
Release of Age Discrimination Claims.  With respect to the Associate’s release
and waiver of claims under the ADEA as described in Section 4(a) above, the
Associate agrees and acknowledges the following:








--------------------------------------------------------------------------------





(i)
The Associate has reviewed this Agreement carefully and understands its terms
and conditions. The Associate has been advised, and by this Agreement is again
advised, to consult with an attorney of the Associate’s choice prior to entering
into this Agreement.



(ii)
The Associate shall have twenty-one (21) days from receipt of this Agreement to
consider and execute the Agreement by fully executing it below and returning it
to Walmart; otherwise, the terms and provisions of this Agreement become null
and void. The Associate agrees that any modifications, material or otherwise,
made to this Agreement do not restart or affect in any manner the original
review period.



(iii)
The Associate will have a period of seven (7) calendar days after Associate
signs the Agreement during which to revoke the Agreement. The Associate must
provide written notice of revocation during the seven (7) day period to Jackie
Telfair, Senior Vice President, Global Compensation and Organizational
Effectiveness. Any revocation within this period must expressly state, “I hereby
revoke my Agreement.” The written revocation must be delivered to Jackie
Telfair, Senior Vice President, Global Compensation and Organizational
Effectiveness, or to her successor, and be postmarked within seven (7) calendar
days of the Associate’s execution of this Agreement. This Agreement will not
become effective or enforceable until the revocation period has expired. If the
last day of the revocation period is a Saturday, Sunday, or legal holiday, then
the revocation period will not expire until the next following day that is not a
Saturday, Sunday, or legal holiday.



(iv)
The Associate knows that she is waiving her rights under the ADEA and does so
voluntarily. The Associate realizes the waiver does not include any ADEA rights
which may arise after the Associate signs this Agreement. By signing this
Agreement, the Associate acknowledges that she is receiving consideration that
the Associate would not otherwise be entitled to receive.



(v)
No payments or acceleration of equity pursuant to Section 2 of this Agreement
shall occur or be effective until after the Associate has executed and delivered
this Agreement to Walmart, the above-mentioned seven-day revocation period has
expired, and the Associate has separated from employment as set forth in Section
1 of this Agreement.



c)
Limitation of Release. Nothing in this Agreement releases claims for workers’
compensation or unemployment benefits. Nothing in this Agreement prevents
Associate from pursuing administrative claims with or otherwise assisting
government agencies, including engaging in or participating in an investigation
or proceeding conducted by, or providing information to, the EEOC, NLRB, the
Securities and Exchange Commission, or any federal, state or local agency
charged with the enforcement of employment or other laws. This release and
waiver of claims will not apply to rights or claims that may arise after the
effective date of this Agreement. This Agreement is not intended to release and
does not release or include claims that the law states cannot be waived by
private agreement, nor does it prevent the Associate from receiving any
whistleblower or similar award. Nothing in this subparagraph or in this
Agreement is intended to limit or restrict any rights the Associate may have to
enforce this Agreement or challenge the Agreement’s validity under the ADEA, or
any other right that cannot, by express and unequivocal terms of law, be
limited, waived, or extinguished by settlement. Further, nothing in this
Agreement is intended to waive the Associate’s right to vested benefits under
any Walmart-sponsored benefit plan or program.



d)
Agreement not to File Suits. By signing this Agreement, Associate agrees not to
file a lawsuit to assert any claims released under this Section 4. Associate
also agrees that if Associate breaches this provision, Associate will be liable
for all costs and attorneys’ fees incurred by any person against whom claims
were released under Section 4(a) resulting from such action and shall pay all
expenses incurred by such person in defending any proceeding pursuant to this
Section 4(d) as they are incurred by such person in advance of the final
disposition of such proceedings, together with any tax liability incurred by
such person in connection with the receipt of such amounts; provided, however,
that the payment of such expenses incurred in advance of the final disposition
of such proceeding shall be made only upon delivery to Associate of an
undertaking, by or on behalf of such person, to repay all amounts so advanced to
the extent the court in such proceeding affirmatively determines that Associate
is the prevailing party, taking into account all claims made by any party to
such proceeding.



e)
Governing Documents and Related Items. Nothing in Section 3 and this Section 4
modifies or alters any rights to: (i) the payments, accelerated equity and other
benefits provided for in Sections 2 and 3 of this Agreement, subject to the
terms, provisions and conditions therein; (ii) indemnification or advancement of
expenses the Associate may have under Walmart’s Certificate of Incorporation, as
amended, and/or its Amended and Restated






--------------------------------------------------------------------------------





Bylaws, subject to the terms, provisions and conditions of such governing
documents and the Delaware General Corporation Law, respectively; and (iii) any
rights the Associate may have under insurance for directors and officers of
Walmart, subject to the terms, provisions and conditions of the applicable
policies.


5.
Confidential Information.  The Associate agrees that she will not at any time,
whether prior to or subsequent to the Retirement Date, directly or indirectly
use any Confidential Information (as defined below) obtained during the course
of her employment with Walmart or otherwise, except as previously authorized by
Walmart in writing. Additionally, the Associate shall not at any time, whether
prior to or subsequent to the Retirement Date, disclose any Confidential
Information obtained during the course of her employment with Walmart or
otherwise, unless such disclosure is (a) previously authorized by Walmart in
writing, (b) required by applicable legal proceeding, or (c) as permitted by
Section 18(a) of this Agreement. In addition, the Associate shall not disclose
any information for which Walmart holds a legally recognized privilege against
disclosure or discovery (“Privileged Information”), or take any other action
that would cause such privilege to be waived by Walmart. With respect to (b)
above only, in the event that the Associate is required by applicable legal
proceeding (including, without limitation, by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand, or
other legal proceeding) to disclose any Confidential Information or Privileged
Information, the Associate shall provide Walmart with prompt prior written
notice of such requirement. The Associate shall also, to the extent legally
permissible, provide Walmart as promptly as practicable with a description of
the information that may be required to be disclosed (and, if applicable, the
text of the disclosure itself) and cooperate with Walmart (at Walmart’s expense)
to the extent Walmart may seek to limit such disclosure, including, if
requested, by taking all reasonable steps to resist or narrow any such
disclosure or to obtain a protective order or other remedy with respect thereto.
If a protective order or other remedy is not obtained and disclosure is legally
required, the Associate shall (a) disclose such information only to the extent
required in the written opinion of the Associate’s legal counsel, and (b) give
advance notice to Walmart of the information to be actually disclosed as far in
advance as is reasonably possible. In any such event, the Associate and her
legal counsel shall use reasonable commercial efforts to ensure that all
Confidential Information or Privileged Information that is so disclosed is
accorded confidential treatment by the recipient thereof.



“Confidential Information” means information pertaining to the business of
Walmart, and includes, without limitation, information regarding processes,
suppliers, consultants and service providers (including the terms, conditions,
or other business arrangements with suppliers, consultants and service
providers), advertising, marketing, and external and internal communications
plans and strategies, labor matters and strategies, government relations plans
and strategies, litigation matters and strategies, Foreign Corrupt Practices Act
investigatory and compliance information and strategies, tax matters and
strategies, community relations and public affairs plans and strategies,
charitable giving plans and strategies, sustainability plans and strategies,
profit margins, seasonal plans, goals, objectives, projections, compilations,
and analyses regarding Walmart’s business, salary, staffing, compensation,
promotion, diversity objectives and other employment-related data, and any
know-how, techniques, practices or non-public technical information regarding
the business of Walmart. “Confidential Information” does not include information
that is or becomes generally available to the public other than as a result of a
disclosure by the Associate or any of the Associate’s representatives or
information that Walmart has authorized the Associate to disclose.


As requested by Walmart, the Associate shall return to Walmart all documents,
programs, software, equipment, files, statistics, and other written or
electronic business materials, including any and all copies both paper and
electronic, concerning Walmart. 


6.
Cooperation.



a)
Cooperation with Walmart. The Associate may from time to time after the
Retirement Date be called upon to testify or provide information to Walmart in
connection with employment-related and other legal proceedings against Walmart.
The Associate will provide reasonable assistance to, and will cooperate with,
Walmart in connection with any litigation, arbitration, investigations, or
judicial or non-judicial administrative proceedings that may exist or may
subsequently arise regarding events about which the Associate has knowledge. If
the assistance is at Walmart’s request, Walmart will compensate the Associate
for all reasonable costs and expenses.



b)
Cooperation with Governmental Authorities. From time to time, Walmart may be
under investigation by various governmental authorities. Walmart encourages the
Associate to cooperate with all such investigations. If such assistance is
requested by a governmental authority, Walmart shall reimburse the Associate for
all reasonable costs and expenses.








--------------------------------------------------------------------------------





c)
Board Membership. Effective as of the Retirement Date, the Associate hereby
resigns from any boards of directors, boards of managers, and similar governing
boards of any Walmart entities of which the Associate may be a member, resigns
as an officer of any and all Walmart entities, resigns as Walmart’s
representative on any external trade, industry or similar associations, and
agrees to sign any documents acknowledging such resignations, as may be
requested by Walmart.

        
7.
Non-disclosure and Non-disparagement. The Associate agrees, acknowledges and
confirms that she has complied with and will continue to comply with the most
recent Non-Disclosure and Restricted Use Agreement between the Associate and
Walmart (the “Non-Disclosure Agreement”). The Associate further agrees, promises
and covenants that she shall not directly or indirectly at any time, whether
prior to or subsequent to the Retirement Date: a) discuss or disclose the
existence or terms of this Agreement with anyone, except as provided below; or
b) make disparaging comments regarding Walmart, its business strategies and
operations, and any of Walmart’s officers, directors, associates, and
shareholders, except that nothing herein shall prevent the Associate from
providing truthful information and testimony to government authorities, nor
shall it prevent the Associate from providing truthful information and testimony
in any legal proceedings or as otherwise provided by law. Walmart agrees,
promises and covenants that officers of Walmart that are subject to Section 16
of the Securities Exchange Act of 1934, as amended, shall not, directly or
indirectly, make disparaging comments regarding the Associate, except that
nothing herein shall prevent Walmart or any of its officers or employees from
providing truthful information and testimony to government authorities, nor
shall it prevent Walmart or any of its officers or employees from providing
truthful information and testimony in any legal proceedings or as otherwise
provided by law. The Associate agrees and understands that the terms of this
Agreement are CONFIDENTIAL including the existence, fact and terms of this
Agreement and the fact that money was paid to the Associate. Except as permitted
by Section 18(a) below, the Associate warrants to have not disclosed the above
to anyone prior to signing and will not disclose to anyone the existence, fact
and terms of this Agreement, except for the Associate’s spouse, attorney, and
financial advisor, all of whom shall be informed of the confidential nature of
this Agreement and agree to abide by its terms.



8.
Statement of Ethics and Compliance with Laws. The Associate has read and
understands the provisions of Walmart’s Statement of Ethics and agrees to abide
by the provisions thereof to the extent applicable to former Walmart associates.
The Associate further acknowledges that the Associate has complied with the
applicable Statement of Ethics, as well as with all applicable laws, rules and
regulations, during the Associate’s employment with Walmart. The discovery of a
failure to abide by the Statement of Ethics and/or comply with all applicable
laws, rules or regulations, whenever discovered, shall, in addition to any other
remedies under this Agreement, entitle Walmart to suspend and recoup any
payments paid or due under this Agreement or any other agreements between the
parties.



9.
Covenant not to Compete. The Associate agrees, promises, and covenants that:



a)
For a period of two (2) years from the Retirement Date, the Associate will not
directly or indirectly:



(i)
own, manage, operate, finance, join, control, advise, consult, render services
to, have a current or future interest in, or participate in the ownership,
management, operation, financing, or control of, or be employed by or connected
in any manner with, any Competing Business as defined below in Section 9.b(i),
and/or any Global Retail Business as defined below in Section 9.b(ii); and/or



(ii)
participate in any other activity that risks the use or disclosure of
confidential Walmart information either overtly by the Associate or inevitably
through the performance of such activity by the Associate; and/or



(iii)
solicit for employment, hire or offer employment to, or otherwise aid or assist
any person or entity other than Walmart in soliciting for employment, hiring, or
offering employment to, any Officer, Officer Equivalent or Management Associate
of Walmart, or any of its subsidiaries or affiliates.



b)    For purposes of this Agreement:
    
(i)
the term “Competing Business” shall include any general or specialty retail,
grocery, wholesale membership club, or merchandising business, inclusive of its
respective parent companies, subsidiaries and/or affiliates that: (a) sells
goods or merchandise at retail to consumers and/or businesses (whether through
physical locations, via the internet or combined) or has plans to sell goods or
merchandise at retail to consumers and/or businesses (whether through physical
locations, via the internet or combined) within twelve (12) months following
Associate’s last day of employment with Walmart in the United States; and (b)
has gross






--------------------------------------------------------------------------------





annual consolidated sales volume or revenues attributable to its retail
operations (whether through physical locations, via the internet or combined)
equal to or in excess of U.S.D. $5 billion.


(ii)
the term “Global Retail Business” shall include any general or specialty retail,
grocery, wholesale membership club, or merchandising business, inclusive of its
respective parent companies, subsidiaries and/or affiliates, that: (a) in any
country or countries outside of the United States in which Walmart conducts
business or intends to conduct business in the twelve (12) months following
Associate’s last day of employment with Walmart, sells goods or merchandise at
retail to consumers and/or businesses (whether through physical locations, via
the internet or combined); and (b) has gross annual consolidated sales volume or
revenues attributable to its retail operations (whether through physical
locations, via the internet or combined) equal to or in excess of U.S.D. $5
billion in any country pursuant to b(ii)(a) or in the aggregate equal to or in
excess of U.S.D. $5 billion in any countries taken together pursuant to b(ii)(a)
when no business in any one country has annual consolidated sales volume or
revenues attributable to its retail operations equal to or in excess of U.S.D.
$5 billion.



c)
For purposes of this Agreement, the term “Management Associate” shall mean any
domestic or international associate holding the title of “manager” or above.



d)
For purposes of this Agreement, the term “Officer” shall mean any domestic
Walmart associate who holds a title of Vice President or above.



e)
For purposes of this Agreement, the term “Officer Equivalent” shall mean any
non-U.S. Walmart associate who Walmart views as holding a position equivalent to
an officer position, such as managers and directors in international markets,
irrespective of whether such managers and directors are on assignment in the
U.S.



f)
Ownership of an investment of less than the greater of $25,000 or 1% of any
class of equity or debt security of a Competing Business and/or a Global Retail
Business will not be deemed ownership or participation in ownership of a
Competing Business and/or a Global Retail Business for purposes of this
Agreement.



10.
Affirmation. Other than may be provided for in any class or collective action
that was pending against Walmart as of the date of this Agreement, the Associate
states and acknowledges that she has been paid and/or received all leave (paid
or unpaid), compensation, wages, bonuses, commissions, and/or benefits to which
she may be entitled and that no other leave (paid or unpaid), compensation,
wages, bonuses, commissions, and/or benefits are due her, except as provided for
in this Agreement. The Associate also states and confirms that she has reported
to Walmart any and all work-related injuries incurred by her during her
employment by Walmart. Further, Associate acknowledges that she has been
properly provided any leave of absence because of the Associate’s or the
Associate’s family member’s health condition and has not been subjected to any
improper treatment, conduct, or actions due to a request for or taking such
leave. Additionally, Associate specifically acknowledges that she has not made
any request for leave pursuant to FMLA which was not granted; and, Walmart has
not interfered in any way with Associate’s efforts to take leave pursuant to
FMLA.



11.
Insider Trading Policy. The Associate acknowledges that she is currently subject
to Walmart’s Insider Trading Policy and subject to certain restrictions
regarding the timing of her trades in Walmart securities, as set forth in the
Insider Trading Policy (the “trading windows”). The Associate further
acknowledges that the trading window is scheduled to be “closed” on the
Retirement Date, and is not scheduled to open until February 22, 2017. The
Associate agrees not to buy or sell Walmart securities after the Retirement Date
prior to February 22, 2017 and to otherwise comply with the Insider Trading
Policy until February 22, 2017.



12.
Advice of Counsel. The Associate has been advised, and by this Agreement is
again advised, to consider this Agreement carefully and to review it with legal
counsel of the Associate’s choice.  The Associate understands the provisions of
this Agreement and has been given the opportunity to seek independent legal
advice before signing this Agreement.



13.
Non-Admission. The parties acknowledge that the terms and execution of this
Agreement are the result of negotiation and compromise, that this Agreement is
entered into in good faith, and that this Agreement shall never be considered at
any time or for any purpose as an admission of liability by Walmart or that
Walmart acted wrongfully with respect to the Associate, or any other person, or
that the Associate has any rights or claims whatsoever against Walmart arising
out of or from the Associate’s employment. Walmart specifically denies any
liability to the Associate on the part of itself, its employees, its agents, and
all other persons and entities released herein.






--------------------------------------------------------------------------------







14.
Return of Company Property. As soon as practical after the Retirement Date, the
Associate will return all Walmart-owned property including but not limited to
computers, hand-held computing devices (e.g., Blackberry, iPhone, iPad, tablet,
etc.), cell phones, videoconferencing equipment (e.g., Tandberg), documents,
files, computer files, keys, ID’s, credit cards, Associate Discount Card, and
spouse card, if any.

15.
Taxes. The Associate acknowledges and agrees that the Associate is responsible
for paying all taxes and related penalties, and interest on the Associate’s
income. Walmart will withhold taxes, including from amounts or benefits payable
under this Agreement, and report them to tax authorities, as it determines it is
required to do. Although the payments under this Agreement are intended to
comply with the requirements of Section 409A and Walmart intends to administer
this Agreement so that it will comply with Section 409A, Walmart has not
warranted to the Associate that taxes and penalties will not be imposed on the
Associate under Section 409A or any other provision of federal, state, local, or
non-United States law. The Associate will indemnify Walmart and hold it harmless
with respect to all such taxes, penalties, and interest (other than FICA taxes
imposed on Walmart with respect to the Associate’s income).



16.
Remedies for Breach. The parties shall each be entitled to pursue all legal and
equitable rights and remedies to secure performance of their respective
obligations and duties under this Agreement, and enforcement of one or more of
these rights and remedies will not preclude the parties from pursuing any other
rights or remedies. Associate acknowledges that a breach of the provisions of
Sections 5 through 9 above could result in substantial and irreparable damage to
Walmart’s business, and that the restrictions contained in Sections 5 through 9
are a reasonable attempt by Walmart to safeguard its rights and protect its
confidential information. Associate expressly agrees that upon a breach or a
threatened breach of the provisions of Sections 5 through 9, Walmart shall be
entitled to injunctive relief to restrain such violation, and Associate hereby
expressly consents to the entry of such temporary, preliminary, and/or permanent
injunctive relief, as may be necessary to enjoin the violation or threatened
violation of Sections 5 through 9. With respect to any breach of Sections 5
through 9 by the Associate, the Associate agrees to indemnify and hold Walmart
harmless from and against any and all loss, cost, damage, or expense, including,
but not limited to, attorneys’ fees incurred by Walmart and to return
immediately to Walmart all of the monies previously paid to the Associate by
Walmart under this Agreement; provided, however, that such repayment shall not
constitute a waiver by Walmart of any other remedies available under this
Agreement or by law, including injunctive relief. In addition to any other
remedies at law or at equity, if at any time the Associate fails to comply with
the terms, provisions or conditions of Sections 5 through 9, the Associate
acknowledges that Walmart is not obligated to make any further Transition
Payments to the Associate.



17.
Recoupment. Notwithstanding any other provision of this Agreement to the
contrary, Associate agrees and acknowledges that all amounts and benefits
provided under this Agreement and all compensation paid during the course of
Associate’s employment with Walmart will be subject to the recoupment policies
adopted by the Company from time to time, including any policy adopted or
amended after the date of this Agreement, and including any policy adopted
pursuant to the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other law or the listing requirements of any national
securities exchange on which the common stock of Walmart may be listed.



18.
Miscellaneous.



a)
Protected Rights. Nothing in this Agreement is intended to prohibit the
Associate from engaging in any legally protected communication or action.
Nothing contained in this Agreement shall restrict, limit or otherwise modify
Associate’s rights under Walmart’s Open Door Policy. Nothing contained in this
Agreement is intended to discourage the Associate from reporting any activity or
information under the Global Statement of Ethics or to a governmental agency as
permitted by any “whistleblower” laws. Associate shall not be held liable under
this Agreement or any other agreement or any federal or state trade secret law
for making any confidential disclosure of a Walmart trade secret or other
confidential information to a government official or an attorney for purposes of
reporting or investigating a suspected violation of law or regulation, or in a
court filing under seal, nor shall Associate be required to obtain approval or
notify Walmart prior to making any such disclosure.



b)
Entire Agreement. This Agreement, along with the Non-Disclosure Agreement,
contains the entire agreement and understanding of the parties, and no prior
statements by either party will be binding unless contained in this Agreement or
incorporated by reference in this Agreement or the Non-Disclosure Agreement. The
parties agree that no prior statements by either party will be binding unless
contained in this Agreement or the Non-Disclosure Agreement. In addition, to be
binding on the parties, any handwritten changes to this Agreement must be
initialed and dated by the Associate and the authorized representative of
Walmart whose signature appears below. This






--------------------------------------------------------------------------------





Agreement supersedes and specifically terminates all prior agreements between
the Associate and Walmart with respect to the subject matter hereof, including
the Non-Competition Agreement, including but not limited to the fact that no
Transition Payments (as described in the Non-Competition Agreement) will be due
and owing by Walmart to the Associate under or pursuant to the Non-Competition
Agreement.


c)
Conflict with Exhibits. If the terms and provisions of this Agreement conflict
with the terms and provisions of any exhibit to this Agreement, the terms and
provisions of this Agreement will govern.



d)
Severability. If any portion or provision of this Agreement is found to be
unenforceable or invalid, the parties agree that the remaining portions will
remain in full force and effect.  The parties will negotiate in good faith to
give such unenforceable or invalid provisions the effect the parties intended.



e)
Section Titles. Section titles are informational only and are not to be
considered in construing this Agreement.



f)
Successors and Assigns. The parties acknowledge that this Agreement will be
binding on their respective successors, assigns, and heirs.



g)
Governing Law and Dispute Resolution. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to Delaware law concerning the conflicts of law. The Parties further agree that
any action relating to the interpretation, validity, or enforcement of this
Agreement shall be brought of the courts of the State of Delaware, County of New
Castle, or in the United States District Court of Delaware, and the parties
hereby expressly consent to the jurisdiction of such courts and agree that venue
is proper in those courts. The parties do hereby irrevocably: (a) submit
themselves to the personal jurisdiction of such courts; (b) agree to service of
such courts’ process upon them with respect to any such proceeding; (c) waive
any objection to venue laid therein; and (d) consent to service of process by
registered mail, return receipt requested. Associate further agrees that in any
claim or action involving the execution, interpretation, validity, or
enforcement of this Agreement, Associate will seek satisfaction exclusively from
the assets of Walmart and will hold harmless all of Walmart’s individual
directors, officers, employees, and representatives.





IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.


ROSALIND G. BREWER
 
WAL-MART STORES, INC.
 
 
 
 
 
 
/s/Rosalind G. Brewer
 
By:
/s/Jacquelin L. Telfair
 
 
 
Name:
Jacquelin L. Telfair
 
 
 
Title:
SVP, Global Compensation and Organizational Effectiveness
 








--------------------------------------------------------------------------------





Exhibit A




Restricted Stock to be Accelerated:


Grant Date
Number of Shares to be Accelerated
Original Vesting Date
September 25, 2014
10,291
September 25, 2017
January 26, 2015
11,361
January 26, 2018
January 25, 2016
8,012
January 25, 2019



  





